                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 19–cv–02480–WJM–KMT


CONRAD JACQUART,

       Plaintiff,

v.

STATE AUTO INSURANCE COMPANY OF OHIO, an Ohio corporation, doing business as
STATE AUTO PROPERTY & CASUALTY, STATE AUTO INSURANCE COMPANIES, and
STATE AUTOMOBILE MUTUAL INSURANCE COMPANY,

       Defendant.


                                            ORDER


       Before the court is Plaintiff’s “Unopposed Motion for Leave to Amend Complaint.”

([“Motion”], Doc. No. 29.) Defendant has responded to the Motion, and Plaintiff has replied.

([“Response”], Doc. No. 33; [“Reply”], Doc. No. 34; [“Supplemental Response”], Doc. No. 39.)

       On July 30, 2019, Plaintiff Conrad Jacquart filed this lawsuit, in Colorado state court,

against his homeowner’s property insurance provider, Defendant State Auto Insurance Company

of Ohio, to recover policy benefits for property damage coverage. ([“Complaint”], Doc. No. 2 at

1-5.) Defendant removed the case to federal court, on August 30, 2019, on the basis of diversity

jurisdiction. (Doc. No. 1 at 1-2.)

       In his Complaint, Plaintiff alleges that, after an “uninhabitable shed” located on his

property was “extensively damaged” by fire, Defendant unreasonably denied his claim for
property damage benefits, in violation of Colorado Revised Statutes §§ 10-3-1113(3), 10-3-1115,

and 10-3-1116. (Compl. 4 ¶¶ 15-20.) Plaintiff further alleges that Defendant’s actions amounted

to a breach of his insurance contract, as well as common law insurance bad faith. (Id. at 3-5 ¶¶

14, 21-25.) Plaintiff seeks to recover: (1) “actual, economic, non-economic, compensatory, and

consequential damages;” (2) statutory “double damages” under § 10-3-1116; (3) prejudgment

and post-judgment interest; (4) exemplary damages; (5) attorneys’ fees; and (6) court costs. (Id.

at 5.)

         On December 18, 2019, Plaintiff filed the instant Motion for leave to amend his

complaint. In the Motion, Plaintiff asks to add his wife, Jade Japhet, as a plaintiff, as well as to

“correctly name” the defendant as “State Auto Property and Casualty Insurance Company.”

(Mot. 1.) Plaintiff argues that he should be allowed to amend his complaint, because his wife is

a named insured under the policy at issue, and because State Auto Property and Casualty

Insurance Company is “the actual corporate entity” that issued the policy. (Id.)

         The proposed First Amended Complaint, attached as an exhibit to the Reply,1 does name

Jade Japhet as a co-plaintiff, and identifies the defendant to be “State Auto Property and Casualty




1
  The initial proposed First Amended Complaint, which was attached as an exhibit to the Motion
itself, identified the defendant to be “State Auto Property and Casualty Insurance Company, an
Ohio corporation, doing business as State Auto Property & Casualty, State Auto Insurance
Companies, and State Automobile Mutual Insurance Company.” (Mot. Ex. 1 at 1.) (emphasis
added). In its Response, filed on December 27, 2019, Defendant argued that it “oppose[d] the
proposed First Amended Complaint as currently written,” because the “only properly named
defendant is ‘State Auto Property and Casualty Insurance Company’ with no d/b/a.” (Resp. 1-2.)
On January 3, 2020, Plaintiff filed a Reply, stating that he “agree[d] with Defendant,” and attached
a revised proposed First Amended Complaint. (Reply 1, Ex. 1.) On February 27, 2020, Defendant
filed a Supplemental Response, confirming that it no longer opposed the proposed amendment,
“in light of the reply.” (Supp. Resp. 1-2.)

                                                  2
Insurance Company.” (Reply Ex. 1 at 1.) No other revisions are contained within Plaintiff’s

proposed pleading. (Compare Doc. No. 2, with Reply Ex. 1.)

       Federal Rule of Civil Procedure 15(a), which applies here,2 provides that “[t]he court

should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The

rule’s purpose “is to provide litigants the maximum opportunity for each claim to be decided on

the merits rather than on procedural niceties.” Minter v. Prime Equip., 451 F.3d 1196, 1204

(10th Cir. 2006) (internal quotations omitted). Therefore, “[r]efusing leave to amend is generally

only justified upon a showing of undue delay, undue prejudice to the opposing party, bad faith or

dilatory motive, failure to cure deficiencies by amendments previously allowed, or futility of

amendment.” Bylin v. Billings, 568 F.3d 1224, 1229 (10th Cir. 2009) (quoting Frank v. U.S.

West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993)); see Foman v. Davis, 371 U.S. 178, 182 (1962)

(“If the underlying facts or circumstances relied upon by a plaintiff may be a proper subject of

relief, he ought to be afforded an opportunity to test his claims on the merits.”).

       In this case, there is no reason to deny Plaintiff’s request for leave to amend. There is no

indication that Plaintiff acted in bad faith or with undue delay. Indeed, the instant Motion was

filed well within the deadline for the amendment of pleadings. (See Doc. No. 25 at 10.) Further,

Defendant has made clear that it does not oppose the proposed amendment. (Supp. Resp. 1-2.)

Moreover, this case is in an early stage, and the parties have yet to complete discovery. For

those reasons, Plaintiff is entitled to amend his Complaint to add his wife as a plaintiff, as well as

to amend the defendant’s name.


2
 Plaintiff filed his motion for leave to amend on December 18, 2019, nine days before the amended
pleadings deadline. (See Doc. No. 25 at 10.) Because Plaintiff’s motion was timely filed, the Rule
15(a) standard applies. See Fed. R. Civ. P. 15(a), 16(b).

                                                  3
      Accordingly, it is

      ORDERED that Plaintiff’s “Unopposed Motion for Leave to Amend Complaint” (Doc.

No. 29) is GRANTED. Plaintiff is ORDERED to file an amended complaint no later than

March 3, 2020.

      This 27th day of February, 2020.




                                           4
